Case 9:19-cv-80627-RKA Document 6 Entered on FLSD Docket 07/25/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-80627-CIV-ALTMAN/Brannon

 JOUREY NEWELL,

        Plaintiff,
 v.

 ETHOS DATA MANAGEMENT, INC.,

       Defendant.
 _________________________________/

                                              ORDER

        THIS MATTER came before the Court on the Plaintiff’s Notice of Voluntary Dismissal

 Without Prejudice [ECF No. 5]. Having carefully reviewed the record and being otherwise fully

 advised, the Court hereby ORDERS AND ADJUDGES that this matter is DISMISSED without

 prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Each party shall bear its own fees and costs.

 The Clerk shall CLOSE this case, all deadlines and hearings are TERMINATED, and any

 pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 24th day of July 2019.




                                                      _________________________________
                                                      ROY K. ALTMAN
                                                      UNITED STATES DISTRICT JUDGE

 cc:    counsel of record
